UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                             UNITED STATES

                                                         v.

                                     Airman DEVIN B. WILLIAMS
                                        United States Air Force

                                                 ACM S32195

                                                  17 July 2014

            Sentence adjudged 30 October 2013 by SPCM convened at Nellis Air Force
            Base, Nevada. Military Judge: William C. Muldoon (sitting alone).

            Approved Sentence: Bad-conduct discharge, confinement for 146 days, and
            reduction to E-1.

            Appellate Counsel for the Appellant: Captain Jeffrey A. Davis.

            Appellate Counsel for the United States: Colonel Don M. Christensen.

                                                      Before

                                  ALLRED, MITCHELL, and TELLER
                                      Appellate Military Judges

                        This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).





  The Court notes that the Court-Martial Order (CMO), dated 16 December 2013 incorrectly states, the appellant’s
social security number. The Court orders the promulgation of a corrected CMO.
Accordingly, the approved findings and sentence are

                                     AFFIRMED.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court




                                           2          ACM S32195